           Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 1 of 17                    FILED
                                                                                   2020 Oct-21 PM 04:31
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TERESA LARSEN, on behalf of                   )
herself and all others similarly              )
situated,                                     )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      No.
                                              )
APPLE, INC.,                                  )
                                              )
      Defendant.                              )


                   STATEWIDE CLASS ACTION COMPLAINT

      Plaintiff Teresa Larsen, on behalf of herself and others similarly situated,

brings this action against defendant Apple, Inc., to recover money lost to illegal

gambling pursuant to Section 8-1-150 of the Code of Alabama, 1975. See also Ala.

Code §§ 13A-12-20 et seq. Apple promotes, enables, and profits from games

downloaded from its App Store and played by numerous Alabama residents that

constitute illegal gambling under the statutory law and the strong public policy of

the state of Alabama. Plaintiff seeks to represent a class pursuant to Rule 23(b)(3) of

the Federal Rules of Civil Procedure.

                    PARTIES, JURISDICTION, AND VENUE

      1.       Plaintiff Teresa Larsen is an adult resident citizen of the state of

Alabama, residing in Shelby County, Alabama.
           Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 2 of 17




      2.       Defendant Apple, Inc. is a corporation organized and existing under the

laws of the state of California, with its principal place of business in Cupertino,

California. Apple does business by agent in this state, district, and division.

      3.       This is a class action brought by Alabama citizens against a California

company. The amount in controversy exceeds $5 million, exclusive of interest and

costs. Subject matter jurisdiction exists pursuant to the Class Action Fairness Act of

2005, 28 U.S.C. § 1332(d).

      4.       Venue is proper under 28 U.S.C. § 1391(b)(2), because this is a

“judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred.”

                            FACTUAL BACKGROUND

      5.       Apple is the most valuable company in the world, with a market

capitalization exceeding $2 trillion as of mid-2020. It is by far the world’s biggest

technology company, now roughly double the size of both Microsoft Corporation

and Alphabet Inc., the parent company of Google, respectively. Gone are the days

when Steve Jobs’s little company began its quixotic quest to take market share away

from Microsoft’s dominance of the computer software market with its introduction

of the upstart MacIntosh personal computer. Applications for personal computers,

both desktops and laptops, are now a relatively small part of the software market.




                                           2
             Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 3 of 17




Mobile devices are now the name of the game and Apple undisputedly dominates

that lucrative market.

        6.       Apple’s operating system for the iPhone smartphone and the iPad

tablet, known as the iOS, is a rigidly controlled closed system that has the ability to

run numerous applications, or apps, available exclusively through Apple’s App

Store. Apple takes up to 30% of all revenue generated by app sales in the App Store

and in-app purchases made on apps obtained through the App Store.1 Millions of

software developers make applications for the Apple iOS. In order to sell apps in the

App Store, developers must submit their programs to Apple, which then decides

whether the app may be included in the App Store and thus downloaded to iOS

devices.

        7.       Many apps, including those that are the subject of this lawsuit, are

initially free to download but contain in-app purchases that a customer can choose

to purchase inside the app. Apple provides the payment interface for all such

purchases and, as noted, takes a hefty percentage of the money for itself. A 30%

processing fee is many times the charge that other payment processors outside the

Apple ecosystem, such as Western Union, charge for processing such payments.




1
 Apple takes 30% of all initial app purchases and in-app purchases made during the first year after the customer
downloads the app. After that, the percentage drops to 15%.


                                                         3
           Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 4 of 17




      8.       The money charged for in-app purchases is paid to Apple. An Apple

customer is required to provide a method of payment, usually a credit or debit card,

for all purchases made in the App Store, including in-app purchases. Apple then has

a contractual obligation to the software developers to remit a portion of the money

Apple receives from the purchases, typically 70%, to the developers. This

contractual arrangement is between Apple and the developers who sell products in

the App Store. As between plaintiff and the class members and Apple, however, all

in-app and other purchases involve the payment of money to Apple, not the

developers.

      9.       This case concerns Apple’s profiting from illegal gambling machine

games that it sells in its App Store. Apple and its chief mobile device software

competitor, Google, both allow customers to purchase games that are no more or no

less than casino-style slot machines, casino style table games, and other common

gambling games.

      10.      There are numerous such gambling games that Apple makes available

in the App Store, and there is very little variation on how they work. When a

customer downloads the game and opens it for the first time, the customer has a set

number of free starting “coins,” for example, 100,000 or 1,000,000, to play the slots.

The games themselves work precisely like a casino slot machine or other games in

Las Vegas. In addition to slots, customers can play blackjack, roulette, poker, keno,


                                          4
         Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 5 of 17




bingo, and other card and gambling games. A loss results in a loss of “coins,” but

the customer has the chance to win more coins. Eventually a customer runs out of

coins, and is prompted to use real money to buy more coins for the opportunity to

keep playing the game. Hundreds of these games exist. The following table contains

the 200 most popular games.


   1 Slotomania™ Vegas Casino Slots                   101 Lucky Play Casino Slots Games
   2 Jackpot Party - Casino Slots                     102 Vegas Downtown Slots & Words
   3 DoubleDown™- Casino Slots Game                   103 Slots-Fortune 777 Classic Slot
     Playtika Santa Monica, LLCBingo Blitz™ - Bingo
   4 Games                                            104   Gambino Slots Wheel of Fortune
   5 Cashman Casino Las Vegas Slots                   105   mychoice casino jackpot slots
   6 Cash Frenzy™ - Slots Casino                      106   FoxwoodsONLINE
   7 World Series of Poker - WSOP                     107   Gold Fortune Casino
   8 Heart of Vegas Slots-Casino                      108   GSN Grand Casino: Slots Games
   9 POP! Slots ™ Live Vegas Casino                   109   Take5 Casino - Slot Machines
  10 House of Fun™ - Casino Slots                     110   Bid Wars: Pawn Empire
  11 Lightning Link Slots-Casino                      111   Slots Master-Vegas Casino Game
  12 Big Fish Casino: Slots & Games                   112   Slots of Vegas
  13 DoubleU Casino: Vegas Slots                      113   Slingo Arcade - Bingo & Slots
  14 Huuuge Casino Slots Vegas 777                    114   PokerStars Play – Texas Holdem
  15 VEGAS Slots – Casino Slots                       115   Blazing 7s Casino: Slots Games
  16 Caesars® Casino: Vegas Slots                     116   Mystic Slots: Fun Casino Games
  17 Jackpot Magic Slots™ & Casino                    117   Lucky City™ - 3D Slot Machine
  18 Lotsa Slots: Casino SLOTS                        118   Governor of Poker 3 - Friends
  19 Hit it Rich! Lucky Vegas Slot                    119   Casino Roulette: Roulettist
  20 my KONAMI - Real Vegas Slots                     120   Seminole Social Casino
  21 Bingo Party! Lucky Bingo Games                   121   Blackjack⋅
  22 Zynga Poker - Texas Holdem                       122   Tap Poker Social
  23 Wizard of Oz: Casino Slots                       123   Slots-Heart of Diamonds Casino
  24 Quick Hit Slots - Casino Games                   124   Triple Win Slots-Vegas Casino
  25 Jackpot Mania™ - DAFU Casino                     125   Texas Holdem - Scatter Poker
  26 Game of Thrones Slots Casino                     126   MONOPOLY Bingo!
  27 Gold Fish Casino Slots Games                     127   San Manuel Slots
  28 Cash Tornado Slots - Casino                      128   Wheel of Fortune Slots
  29 Scatter Slots - Vegas Casino                     129   Ultimate Slots: Casino Slots
  30 Billionaire Casino Slots 777                     130   Lucky Slots: Vegas Casino

                                                5
       Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 6 of 17




31   Double Win Slots Casino Game              131   Stardust Casino™ Slots - Vegas
32   Texas Hold'em Poker: Pokerist             132   Slots of Vegas - Slot Machine
33   Bingo Journey - Classic Bingo             133   Xtreme Slots
34   Bingo Bash: Online Bingo Games            134   Video Poker Deluxe Casino
35   Bingo Story Live Bingo Games              135   Win Vegas Slots Casino: Nascar
36   Willy Wonka Slots Vegas Casino            136   Bid Wars: Storage Auctions
37   Poker Face - Live Texas Holdem            137   Coin Trip
38   Classic Casino Slots Games                138   Royal Slot Machine Games
39   GSN Casino: Slot Machine Games            139   World Poker Tour - PlayWPT
40   Bingo Pop - Bingo Games                   140   Absolute Bingo! Play Fun Games
41   88 Fortunes Slots Casino Games            141   Bingo Holiday - BINGO Games
42   MONOPOLY Slots - Casino Games             142   Vegas Slots - Slot Machines!
43   Vegas Live Slots Casino                   143   Solitaire
44   Ignite Classic Slots                      144   Video Poker Games
45   Hot Shot Casino - Slots Games             145   Slots™
46   Wynn Slots - Las Vegas Casino             146   Sanh Rong - Game danh bai
47   Wild Classic Slots™ Casino                147   Slot Bonanza- 777 Vegas casino
48   Slots - Classic Vegas Casino              148   HighRoller Vegas: Casino Slots
49   Slot Machines 777 - Slots Era             149   Video Poker by Ruby Seven
50   Club Vegas Slots: Casino 777              150   Slots Craze: Casino Games 2020
51   Blackjack 21: Blackjackist                151   VIP Poker - Texas Holdem
52   Tycoon Casino™ - Vegas Slots              152   Cash Dozer: Lucky Coin Pusher
53   Double Hit Casino: Vegas Slots            153   VIP Deluxe Slot Machine Games
54   Bingo Showdown -> Bingo Live!             154   Vegas Slots: Deluxe Casino
55   Rock N' Cash Casino Slots                 155   Casino Frenzy-Fantastic Slots
56   Winning Slots Las Vegas Casino            156   Video Poker - Classic Games
57   Cash Mania - Casino Slots                 157   Epic Diamond Slots: Casino Fun
58   Slots GoldenHoYeah-Casino Slot            158   Ellen's Road to Riches Slots
59   Huge Win! Classic Slots Game              159   Empire City Casino Slots
60   Slots DoubleDown Fort Knox                160   Diamond Sky: Slots & Lottery
61   Casino Games - Infinity Slots             161   Poker Night in America
62   Backgammon - Lord of the Board            162   Slots - Pharaoh's Way
63   Double Rich！Vegas Casino Slots            163   HOLD'EM OR FOLD'EM
64   Pokerrrr 2- Holdem, OFC, Omaha            164   Slingo Adventure
65   Poker Heat: Texas Holdem Poker            165   Dragon King Fishing Online
66   Golden Casino - Vegas Slots               166   Baba Wild Slots - Vegas Casino
67   Blackjack 21 - HOB                        167   Royal Slots:Slot Machine Games
68   High 5 Casino: Home of Slots              168   Praia Bingo - Bingo Games
69   Show Me Vegas Slots Casino App            169   Bingo Infinity
70   Texas Poker: Pokerist Pro                 170   Vegas Craps by Pokerist
71   Texas Holdem Poker                        171   Real Casino Slots
72   Billion Cash Slots-Casino Game            172   Bonus of Vegas Slots Casino
73   Multi-Strike Poker™                       173   Hit 7 Casino : Vegas Slots


                                      6
         Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 7 of 17




  74   Vegas Slots - 7Heart Casino                    174   Real Slots | Best Bet Casino™
  75   DoubleDown Classic Slots                       175   Fantasy Springs Slots | Casino
  76   Coin Dozer                                     176   Live Play Bingo
  77   Mega Hit Poker: Texas Holdem                   177   Blackjack
  78   Hard Rock Social Casino                        178   Teen Patti by Octro
  79   Bingo！                                         179   SpinToWin Slots & Sweepstakes
  80   Viva Slots Vegas Slot Machines                 180   Teen Patti Gold, Poker & Rummy
  81   Bingo Frenzy: BINGO Cooking!                   181   Texas Poker
  82   Slots Casino - Jackpot Mania                   182   Hard Rock Blackjack & Casino
  83   Slots Casino: Vegas Slot Games                 183   Vegas Nights Slots
  84   Slots Games: Hot Vegas Casino                  184   Lucky North Casino|Slot Games
  85   Magic Vegas Casino                             185   Bingo!™
  86   Vegas Casino Slots - Mega Win                  186   HD Poker: Texas Holdem
  87   SLOTS - Black Diamond Casino                   187   Cashmania Slots: Slot Games
  88   Backgammon Live™ Board Game                    188   Blackjack 21-World Tournament
  89   The Walking Dead Casino Slots                  189   Blackjack 21: Live Casino game
  90   Jackpotjoy Slots: Vegas Casino                 190   Super Jackpot Slots Casino
  91   Old Vegas Classic Slots Casino                 191   Keno 4 Multi Card
  92   FaFaFa™ Gold Slots Casino                      192   Binion's Casino
  93   Lucky Time Slots™ Vegas Casino                 193   Lottery Scratchers
  94   Video Poker Classic - 39 Games                 194   Fishing Casino - Ocean King
  95   Stars Casino Slots                             195   Bingo PartyLand: BINGO! & Spin
  96   Clubillion™: casino slots game                 196   GamePoint Bingo
  97   Lucky Lottery Scratchers                       197   American Scratchers Lottery
  98   Bingo Drive: Play & Win Online                 198   Ever Rich Slots
  99   Abradoodle Bingo: Fun Bingo!                   199   Keno Bonus Play
 100   Cash Fever Slots™-Vegas Casino                 200   Spider Solitaire: Card Game



       11.    Plaintiff Larsen downloaded and played two of these casino-style

gambling games. Ms. Larsen downloaded Jackpot Party and Goldfish Casino Slots

from the Apple App Store prior to January 2019. During that month, she began

purchasing coins through the app so she could continue to play for a chance to win

free coins that would enable her to enjoy the game(s) for a longer period of time. In

the six months prior to the filing of this complaint, she paid $258.63 to Apple for the

privilege of continuing to play the illegal gambling games.

                                          7
        Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 8 of 17




      12. A customer such as plaintiff does not have the ability to collect actual cash

as a result of “winning” games, but he does have the ability to win and therefore

acquire more playing time. Alabama’s gambling statutes make clear that paying

money in a game for a chance to win more playing time constitutes illegal gambling

under Alabama law. Section 13A-12-20(11) of the Alabama Code defines a “thing

of value” for purposes of the state gambling laws as:

      Any money or property, any token, object or article exchangeable for
      money or property or any form of credit or promise directly or
      indirectly contemplating transfer of money or property or of any
      interest therein, or involving extension of a service entertainment or a
      privilege of playing at a game or scheme without charge.

A game where a patron pays money for the chance to win more playing time without

charge violates Alabama law.

      13.    Apple is not some minor or incidental participant in these illegal

gambling games. It is the principal promoter and facilitator of the illegal activity.

Apple maintains dictatorial control over what apps can be downloaded from the App

Store, and the payment method to purchase in-app items. As the maker of the

Fortnite game alleged in a recent antitrust injunction lawsuit against Apple:

      Apple also imposes unreasonable restraints and unlawfully maintains a
      total monopoly in the iOS In-App Payment Processing Market. Among
      the oppressive terms that app developers have to accept, Apple coerces
      all app developers who wish to use its App Store—the only means with
      which to distribute apps to iOS users—to use exclusively Apple’s own
      payment processing platform for all in-app purchases of in-app content.



                                          8
        Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 9 of 17




Complaint for Injunctive Relief, Epic Games v. Apple, Inc., in the United States

District Court for the Northern District of California, August 13, 2020 ¶ 10 (copy

attached). As noted, Apple uses its unfettered control over apps played on iOS to

extract a hefty 30% tax on all purchases made to buy apps or in-app content such as

“coins” to gamble with.

      14.    Apple has the ability, which it has employed on other apps, to geo-

restrict games so that they can only be played in certain states. In fact, with cash-out

gambling games it regularly restricts those game so that they can only be played in

states where that type of gambling is legal. Apple has also restricted gambling games

such as the ones made the basis of this lawsuit so that minors cannot download or

play them. It has the ability with existing technology it currently uses to prevent the

games at issue here from being played in this state.

      15.    Apple’s App Store is not just a venue to buy iOS apps. It is a

promotional tool. Apple heavily promotes apps, such as the illegal gambling games

that form the basis of this complaint, that promise to bring in revenue. Revenue from

the App Store is the reason Apple is the most valuable company on the planet.

      16.    Thus, Apple enables, permits, promotes, and profits from illegal

gambling.




                                           9
       Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 10 of 17




                     ALABAMA LEGAL FRAMEWORK

      17.   Alabama has a strong public policy against gambling in this state. The

state’s strong public policy against gambling includes a statutory right of persons

who spend money on gambling to recover their money.

      18.   The Alabama criminal laws pertaining to gambling are codified at

Sections 13A-12-20 through 13A-12-92 of the Code of Alabama, 1975. Section

13A-12-22(a) states “A person commits the crime of promoting gambling if he

knowingly advances or profits from unlawful gambling activity otherwise than as a

player.” Section 13A-12-23 adds: “A person commits the crime of conspiracy to

promote gambling if he conspires to advance. or profit from gambling activity

otherwise than as a player.” Gambling, in turn, is defined as follows: “A person

engages in gambling if he stakes or risks something of value upon the outcome of a

contest of chance or a future contingent event not under his control or influence,

upon an agreement or understanding that he or someone else will receive something

of value in the event of a certain outcome.” Ala. Code § 13A-12-20(4).

      19.   As already noted, “something of value” is not limited under Alabama

law to the situation where one gambles in the hopes of winning actual cash money.

Rather, “something of value” specifically includes “extension of a service

entertainment or a privilege of playing at a game or scheme without charge.” As a

matter of law, paying money to get “coins” one bets hoping to win more “coins” so


                                        10
        Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 11 of 17




as to gain the “privilege of playing at a game or scheme without charge” is gambling

a thing of value under Alabama law.

      20.    As to the prohibition of “promoting” gambling in Section 13A-12-

22(a), the statute states that a person “advances gambling activity if he or she

“engages in conduct that materially aids any form of gambling activity.” By

promoting, receiving the proceeds, approving and profiting from the illegal

gambling games, Apple “materially aids” illegal gambling proceeds. Since Apple

directly promoted gambling, it is also guilty of conspiring to promote gambling

under Section 13A-12-23.

      21.    Alabama provides a statutory civil cause of action to recover money

paid and lost due to gambling. Section 8-1-150(a) of the Code of Alabama provides:

      All contracts founded in whole or in part on a gambling consideration
      are void. Any person who has paid any money or delivered any thing
      of value lost upon any game or wager may recover such money, thing,
      or its value by an action commenced within six months from the time
      of such payment or delivery.

                             CLASS ALLEGATIONS

      22.    Plaintiff seeks to certify and represent a class pursuant to Rule 23(b)(3)

of the Federal Rules of Civil Procedure. The class sought to be certified is:

      All Alabama residents who downloaded, played, and paid money for
      additional coins within games from the Apple App Store that featured
      slots, roulette, blackjack, poker, keno, craps, and other kinds of casino-
      style gambling games, bingo, or simulations thereof, where the player
      had a chance to win coins or other means to play for additional periods
      of time, during a period commencing six months before the filing of
                                          11
       Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 12 of 17




      this complaint and continuing to a date to be set by the Court following
      certification. All employees of the Court, and plaintiff’s counsel and
      their families are excluded.

      23.   This class action satisfies the numerosity requirement of Rule 23(a)(1)

because joinder of all members of the plaintiff class is impracticable. There are

thousands of Alabama residents who are members of the class.

      24.   It also satisfies the commonality requirement of Rule 23(a)(2) because

there are central questions of fact and law that are common to the class. Such

common questions include, at a minimum, (a) whether these virtually identical

gambling games sold through the App Store violate Alabama’s prohibition of illegal

gambling; (b) whether gambling for additional play-time is a thing of value under

Alabama law; (c) whether Apple promoted gambling through its participation in the

sale of in-app purchases through the App Store; (d) whether Apple participated in a

conspiracy to promote gambling; and (e) whether plaintiff and the class members

are entitled to recover their money pursuant to Section 8-1-150 of the Code of

Alabama.

      25.   The proposed class satisfies the typicality requirement of Rule 23(a)(3)

because the named plaintiff’s claims are typical of the claims of the class members.

Both plaintiff and the class members lost money in an effort to win additional play-

time on these illegal gambling games.




                                         12
        Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 13 of 17




      26.    The named plaintiff will fairly and adequately represent the interests of

the class pursuant to Rule 23(a)(4). Plaintiff has no interests that conflict with the

interests of the class. Furthermore, plaintiff has retained competent and experienced

counsel with decades of experience litigating class cases.

      27.    Plaintiff seeks certification of a class pursuant to Rule 23(b)(3), which

allows class treatment of a claim where:

      (3) the court finds that the questions of law or fact common to class
      members predominate over any questions affecting only individual
      members, and that a class action is superior to other available methods
      for fairly and efficiently adjudicating the controversy. The matters
      pertinent to these findings include:

      (A) the class members' interests in individually controlling the
      prosecution or defense of separate actions;

      (B) the extent and nature of any litigation concerning the controversy
      already begun by or against class members;

      (C) the desirability or undesirability of concentrating the litigation of
      the claims in the particular forum; and

      (D) the likely difficulties in managing a class action.

      28.    The common questions of law and fact in this case vastly predominate

over any individual issues affecting only individual class members. The only

individual issue presented by these class members is the exact amount of money

damages to which each class member is entitled. Such damages issues are routinely

held not to predominate over common questions in cases like this. Indeed, the



                                           13
        Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 14 of 17




individual damages issues will be quickly and accurately determined by examining

Apple’s own records.

      29.    Class treatment is by far superior to individual litigation as a fair and

efficient way to adjudicate this controversy. Given the relatively small individual

amounts at issue, it unlikely whether there would be any adjudication at all without

use of the class device. No individual class member would rationally commence and

prosecute a lawsuit where the individual amount in controversy likely would not

exceed the filing fees.

      30.    For this reason, none of the class members have any interest in

controlling the prosecution of separate actions.

      31.    Likewise, to our knowledge, no class member has already commenced

an action concerning this controversy.

      32.    It would much more desirable to concentrate this case in one action

rather than allow the prosecution of individual actions because, as noted, such

individual actions would likely never be filed because there would be no motivation

for any individual class member to file an individual suit.

      33.    We foresee no particular difficulties in managing this case as a class

action because 100% of the necessary information to compensate the individual class

members is contained in Apple’s own records concerning purchases made through

the App Store.


                                         14
         Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 15 of 17




                                  CAUSE OF ACTION

        33.   Plaintiff, on her own behalf and on behalf of those similarly situated,

seek recovery of all sums paid through in-app purchases in these games made

through Apple’s App Store pursuant to Section 8-1-150(a) of the Coode of Alabama,

1975.

                              PRAYER FOR RELIEF

        WHEREFORE, the premises considered, plaintiff asks the Court to:

        1.    Take jurisdiction of this cause;

        2.    Following discovery, certify this case as a class action pursuant to Rule

              23(b)(3);

        3.    Appoint the undersigned as Class Counsel and the named plaintiff as

              class representative;

        4.    Enter a final judgment against Apple awarding plaintiff and the class

              members a refund of all money paid through the illegal gambling games

              described herein;

        5.    Award Class Counsel reasonable attorneys’ fees and expenses to be

              paid out of the judgment in favor of the class;

        6.    Award the named plaintiff a reasonable sum of money for her services

              in this case on behalf of the class, also to be paid out of the judgment in

              favor of the class;


                                           15
        Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 16 of 17




       7.       Award interest and costs; and

       8.       Award any other relief to which the Court finds plaintiff and the class

are entitled.

Respectfully submitted this 21st day of October, 2020

                                                      /s/   John E. Norris
                                                      John E. Norris (NOR041)
                                                      Attorney for Plaintiff

OF COUNSEL:
D. Frank Davis (DAV009)
John E. Norris (NOR041)
Wesley W. Barnett (BAR141)
Dargan M. Ware (WAR089)
DAVIS & NORRIS, LLP
2154 Highland Avenue South
Birmingham, Alabama 35205
Telephone: 205.930.9900
Facsimile: 205.930.9989
fdavis@davisnorris.com
jnorris@davisnorris.com
wbarnett@davisnorris.com
dware@davisnorris.com




                                            16
Case 5:21-cv-02805-EJD Document 1 Filed 10/21/20 Page 17 of 17




                              17
